                                        Case 1:21-cv-00575-DAD-SKO Document 7 Filed 04/06/21 Page 1 of 2



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOEY R. RUIZ,
                                  11                                                     Case No. 20-08594 EJD (PR)
                                                       Petitioner,
                                  12                                                     ORDER OF TRANSER
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     WARDEN,
                                  15                  Respondent.
                                  16

                                  17

                                  18          Petitioner, a state prisoner, has filed a pro se petition for a writ of habeas corpus
                                  19   under 28 U.S.C. § 2254. Dkt. No. 1. Venue for a habeas action is proper in either the
                                  20   district of confinement or the district of conviction, 28 U.S.C. § 2241(d). Federal courts in
                                  21   California traditionally have chosen to hear petitions challenging a conviction or sentence
                                  22   in the district of conviction or sentencing. See Habeas L.R. 2254-3(b)(1); Dannenberg v.
                                  23   Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266
                                  24   (N.D. Cal. 1968). According to the petition, Petitioner was convicted in Kings County,
                                  25   Dkt. No. 1 at 1, which lies within the Eastern District of California. See 28 U.S.C. § 84(b).
                                  26   Petitioner is currently confined at Deuel Vocational Institution in San Joaquin County
                                  27   which is also within the Eastern District. Id. Therefore, the venue for this action is in that
                                  28   district and not in this one. See id.; Habeas L.R. 2254-3(a)(1). Accordingly, this case is
                                        Case 1:21-cv-00575-DAD-SKO Document 7 Filed 04/06/21 Page 2 of 2




                                   1   TRANSFERRED to the United States District Court for the Eastern District of California.
                                   2   See 28 U.S.C. § 1406(a); Habeas L.R. 2254-3(b)(1).
                                   3            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   4   Eastern District of California.
                                   5            IT IS SO ORDERED.
                                   6   Dated: _____________________
                                                4/6/2021                                   ________________________
                                                                                           EDWARD J. DAVILA
                                   7
                                                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Transfer
                                       PRO-SE\EJD\HC.20\08594Ruiz_transfer(ED)

                                  26

                                  27

                                  28                                                   2
